United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 23, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40887
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RUBEN HERNANDEZ-RODARTE,
also known as Sevastian Castillo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 4:04-CR-5-PNB-ALL
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Ruben Hernandez-Rodarte appeals his jury convictions for

reentry of a deported alien after a prior aggravated felony

conviction in violation of 8 U.S.C. § 1326(a) & (b), making a

false claim to United States citizenship, and making a false

statement in violation of 18 U.S.C. §§ 911 & 1001.     He argues

that the Government did not present sufficient evidence to

establish that his identity is Ruben Hernandez-Rodarte.

Specifically, Hernandez-Rodarte asserts that the testimony of the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-40887
                                  -2-

Government’s expert, Terry Kimbell, did not meet the standards

set in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993).   Because he did not raise this issue in the district

court, review is limited to plain error.     See United States v.

Vonn, 535 U.S. 55, 59 (2002).

     The Government presented evidence to show that Kimbell was

an expert in the area of fingerprint analysis and that his

testimony was reliable and relevant to the issue of the

defendant’s true identity.    Therefore, the objective of Daubert

“to ensure the reliability and relevance of the expert testimony”

was met in this case.    See United States v. Norris, 217 F.3d 262,

269 (5th Cir. 2000).    Hernandez-Rodarte has not shown that the

district court’s admission of Kimbell’s testimony constituted

plain error.

     Because Hernandez-Rodarte did not move for a judgment of

acquittal, review of his challenge to the sufficiency of the

evidence is limited to determining whether there was a “manifest

miscarriage of justice.”     United States v. Green, 293 F.3d 886,

895 (5th Cir. 2002).    To find a miscarriage of justice, the court

must find that the record is “devoid of evidence of guilt or the

evidence must be so tenuous that a conviction is shocking.”

United States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004).     The

Government presented evidence that the defendant’s identity was

Hernandez-Rodarte, that he unlawfully purchased a forged,

counterfeit birth certificate in the name of Sevastian Castillo,
                            No. 04-40887
                                 -3-

that the defendant’s fingerprints matched those of Hernandez-

Rodarte, and that Hernandez-Rodarte was a Mexican citizen who had

previously been deported.   Hernandez-Rodarte has not shown that

the record is “devoid of evidence of guilt” or “so tenuous that a

conviction is shocking.”    See Avants, 367 F.3d at 449.

     AFFIRMED.